Citation Nr: 1434720	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-27 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease. 

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to the service-connected asthma disorder.  

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome.

5.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Michael D.J. Eisenberg, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 2006.  This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was subsequently transferred to the RO in Atlanta, Georgia. 

The issues of entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome, entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome, and entitlement to a disability rating in excess of 10 percent for bilateral pes planus are remanded. 


FINDINGS OF FACT

1.  The Veteran's current gastroesophageal reflux disease cannot be reasonably disassociated from his active military service.

2.  The Veteran's current obstructive sleep apnea cannot be reasonably disassociated from his active military service.

CONCLUSIONS OF LAW

1.  Gastroesophageal reflux disease was incurred in or due to active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  Obstructive sleep apnea was incurred in or due to active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issues of entitlement to service connection for gastroesophageal reflux disease and obstructive sleep apnea.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
Gastroesophageal Reflux Disease

The Veteran contends that his current gastroesophageal reflux disease began prior to service, or in the alternative during service.  In this regard, during the October 2013 hearing before the Board, the Veteran testified that his gastroesophageal reflux disease and associated symptoms progressively worsened throughout active service.  He further stated that such symptoms have continued since service.    

Service treatment records include the October 1985 induction physical examination, which includes the Veteran's complaint of stomach trouble; specifically, mild discomfort associated with certain foods such as milk.  The examination report is negative for a diagnosis of a gastrointestinal disorder, to include gastroesophageal reflux disease.  See 38 U.S.C.A. § 1111 (West 2002).  Accordingly, regardless of the Veteran's lay statements, he was found sound by the military physicians on service entrance.  Id. 

The Veteran's service treatment records indicate numerous complaints of frequent indigestion and heartburn, to include in 1993, 1994, 1995, and 2003.  In addition, a March 1993 record notes a diagnosis of gastroesophageal reflux disorder.  The November 2005 separation physical examination includes the Veteran's complaint frequent indigestion or heartburn.  The examination report is negative for a diagnosis of a gastrointestinal disorder, to include acid reflex.  The Veteran separated from active service in July 2006. 
  
Subsequent to service discharge, the Veteran underwent a VA examination in August 2007, during which he reported that he experienced a burning sensation in the epigastric area that typically occurred after meals, since 1993.  He stated that such symptom continued since that time.  The Veteran reported that he currently took Prilosec after meals, however, explained that he continued to experience a burning sensation a few times per week.  Upon review of the claims file, the examiner diagnosed acid reflux.  In June 2009, the diagnosis was esophageal reflux.  

In April 2010, the Veteran underwent a VA examination, during which he reported that he was currently treated with Omeprazole for indigestion.  Upon examination and review of the claims file, the examiner diagnosed stable gastroesophageal reflux.  The examiner indicated that he "did not locate documentation of gastroesophageal reflux in his service treatment records."  The examiner concluded that documentation to support a claim of a medical connection between the Veteran's current gastroesophageal reflux and his active military service was not provided at this visit.      

The Board finds that the evidence of record supports a finding of service connection for gastroesophageal reflux disease.  The service treatment records show numerous complaints and findings of indigestion and heartburn, as well as a diagnosis of gastroesophageal reflux disease.  Post-service VA medical reports show diagnoses of acid reflux in August 2007, esophageal reflux in June 2009, and gastroesophageal reflux disease in April 2010.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board finds the April 2010 VA nexus opinion inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the VA examiner stated in the report that the Veteran's claims files were reviewed, he did not make any reference to the 1993, 1994, 1995, 2003, and 2005 service treatment records in which the Veteran reported frequent indigestion and heartburn.  In addition, the examiner failed to note the service treatment record in March 1993 that indicates a diagnosis of gastroesophageal reflux disorder.  Further, the examiner did not acknowledge the lay assertions of record regarding the Veteran's in-service indigestion and heartburn since that time.  Such statements are competent evidence regarding his in-service indigestion and heartburn and observable symptoms that he experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Accordingly, this nexus opinion is not probative to the issue at hand.  

In sum, the evidence of record demonstrates that the Veteran reported frequent indigestion and heartburn during service on many occasions.  Gastroesophageal reflux disease was diagnosed while the Veteran was serving in the military.  The Veteran has testified that he had such symptoms in service, and has continued to have these symptoms.  The Veteran's statements are both competent and credible.  Within one year subsequent to separation from service, acid reflux disorder was diagnosed by a private physician and a VA examiner.  Additional diagnoses of esophageal reflux and gastroesophageal reflux disease are of record.  Accordingly, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for gastroesophageal reflux disease.  

Obstructive Sleep Apnea

With regard to the claim of entitlement to service connection for obstructive sleep apnea, the Veteran reported that his sleep problems began during service, and worsened throughout the duration of service, or in the alternative, were due to his service-connected asthma disorder.  

The Veteran's service treatment records, including the October 1985 induction physical examination report and November 2005 separation physical examination report are negative for complaints of, treatment for, or diagnosis of a sleep disorder.  However, within one year after separation from service, post-service private treatment records dated in February 2007 demonstrate the Veteran underwent a sleep study that resulted in an initial diagnosis of obstruction sleep apnea.  

In this regard, during the October 2013 hearing before the Board, the Veteran's wife testified that she first noticed her husband snoring in 1995.  She further stated that his symptoms increased, to include irregular breathing patterns and gasping for air in 1996, while the Veteran was stationed at Fort Hood.  The Veteran has testified that his sleep problems were ongoing since service. 

In connection with his claim for service connection, the Veteran underwent VA examinations in August 2007 and April 2010, during which obstructive sleep apnea was diagnosed.  Although, the August 2007 examiner provided an adequate negative opinion addressing secondary causation, he failed to address whether the obstructive sleep apnea disorder was related to the Veteran's service or aggravated by the service-connected asthma disorder.  Therefore, the Board finds the nexus opinion inadequate for the purposes of adjudicating the appeal.  See Barr, 21 Vet. App. at 311.  

The April 2010 VA examiner found that the obstructive sleep apnea was not related to the Veteran's service.  The stated rationale for such opinion was that there was no documentation in the Veteran's service treatment records of the symptoms recognized in medical literature to indicate sleep apnea.  The Board also finds such opinion inadequate for adjudication purposes, as the examiner failed to consider the Veteran's reported history of sleeping problems since service and the testimony of the Veteran's spouse that the Veteran was gasping for air during his sleep beginning in 1996.  Accordingly, the Board finds that this nexus opinion is inadequate for the purposes of adjudicating the appeal.  See Barr, 21 Vet. App. at 311.  

In sum, the evidence of record demonstrates that the Veteran has testified that he had trouble sleeping while in the service, and has continued to have these symptoms.  His spouse has corroborated the Veteran's testimony, and has testified that she observed her husband gasping for air in his sleep beginning in 1996.  The Board finds these statements are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay statements are competent evidence of what comes through the senses); see also Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Within one year subsequent to separation from service, obstructive sleep apnea was diagnosed by a private physician and a VA examiner.  Additional diagnoses of obstructive sleep apnea are of record.  Accordingly, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  


ORDER

Service connection for gastroesophageal reflux disease is granted.  

Service connection for obstructive sleep apnea is granted.



REMAND

With respect to the claim for an initial disability rating in excess of 10 percent for the left and right knee disorders, respective, during the aforementioned hearing, the Veteran testified that his symptoms increased in severity since the most recent April 2010 VA examination.  Specifically, he asserted that he experienced increased pain, instability, and giving way of his knees.  As the most recent examination does not demonstrate instability or giving way of the knees, the Board finds that another VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

Regarding the claim for a disability rating in excess of 10 percent for the bilateral pes planus disorder, the Veteran testified that his symptoms increased in severity since the aforementioned VA examination.  In this regard, he stated that he had soreness, as well as calluses on his feet.  As the most recent examination does not demonstrate calluses of the feet, the Board finds that another VA examination is necessary.  See Id.  

In addition, the Veteran receives ongoing treatment for his service-connected left and right knee and bilateral foot disorders at the VA Medical Center in Columbus, Georgia.  The record contains VA outpatient treatment records to April 2010; thus, VA must obtain any VA outpatient treatment records from April 2010 to the present.  See 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for his service-connected knees and feet. When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must attempt to obtain all VA treatment records from the VA Medical Center in Columbus, Georgia from April 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected left and right knee disorders.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct full range of motion studies on the service-connected left and right knee disorders.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left and/or right knee disorder. The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's left and/or right knee, and if so, whether it is slight, moderate, or severe.  

3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected bilateral pes planus disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct a full clinical evaluation of the Veteran's bilateral foot symptomatology, and indicate whether any of the following findings are present:  weight bearing line being over or medial to the great toe; inward bowing of the tendo Achilles; pain on manipulation and use of the feet; objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the "tendo Achilles" on manipulation, not improved by orthopedic shoes or appliances.  If any of the above-mentioned findings are negative, the examiner must so state.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.    

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


